Citation Nr: 0737432	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-30 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
cavus with contracture of toes and secondary plantar 
fasciitis, currently assigned a 30 percent evaluation.

2.  Entitlement to service connection for depression with 
substance abuse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from January to July 1983, and 
from May 1989 to June 1990.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a regional 
office (RO) rating decision of March 2004.   The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In August 2006, the veteran was scheduled for a Travel Board 
hearing to be held at the RO before a Veterans Law Judge.  He 
failed to report for this hearing, but shortly thereafter, in 
September 2006, his representative notified VA that he had 
been unable to appear due to matters beyond his control.  
(Later it was indicated that this had been because he had 
been hospitalized at the time.)  He requested a hearing 
before a local decision review officer (DRO) in lieu of a 
Travel Board hearing.  

Additional medical evidence in support of his claim was also 
received in May and June 2006, but has not been reviewed by 
the RO.  These records must be reviewed by the RO in the 
first instance.  See 38 C.F.R. § 19.37 (2007).  Finally, in 
June 2007, the veteran's representative said that the veteran 
had been recently hospitalized in the VA medical center 
(VAMC) in Tampa, and requested that these records be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of the veteran's VA 
hospitalization in or about June 2007, 
from the Tampa, Florida, VAMC.

2.  Review the evidence received in May 
2006 and June 2006 (subsequent to the Mach 
2006 supplemental statement of the case), 
and take appropriate action.

3.  Schedule the veteran for a local 
hearing to be held before a DRO.  Ensure 
that the notice of the hearing is sent to 
the most recent address, contained on June 
20, 2007, correspondence from the 
veteran's representative (or later, if 
applicable).  

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims for an increased 
rating for the veteran's bilateral foot 
disability, and for service connection for 
depression with substance abuse, in light 
of all evidence of record.  If the benefit 
sought remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, which includes a discussion of all 
evidence received since the March 2006 
supplemental statement of the case.  After 
affording an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 


(West Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

